ACCEPTED
                                                                                                        011400626CV
                                                                                            FIRST COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                                                                 2/26/2015 3:03:36 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                               CLERK




                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
                                      February 26, 2015                        HOUSTON, TEXAS
                                                                           2/26/2015 3:03:36 PM
Via E-File
                                                                           CHRISTOPHER A. PRINE
Christopher A. Pine, Clerk                                                         Clerk
Court of Appeals
First District
301 Fannin Street
Houston, Texas 77002-2066

Re:    Court of Appeals Number: 01-14-00626-CV             Trial Court Case Number: 68156

Style: Shiloh Treatment Center, Inc. Shiloh II, LLC and Behavior Training Research, Inc.
       and Clay Dean Hill v. Deston Ed Ward

Dear Mr. Pine and honorable Justices of the First Court of Appeals:

       Please be advised that I, Dan McManus, plan to present oral argument before the First
Court of Appeals on behalf of the Appellants, in the above styles and numbered case on
Tuesday March 3, 2015 at 10:30 a.m.

        A copy of this notice is being sent to all counsel of record on appeal, via email though
the electronic service system provided by eFile.TXCourts.gov.

                                               Very truly yours,

                                               TRIBBLE | ROSS


                                               /s/ Dan McManus
                                               __________________________
                                               Dan McManus
                                               SBN: 13782650
                                               dmcmanus@tribblelawfirm.com
                                               6371 Richmond Ave.
                                               Houston, Texas 77057
                                               713-622-0444 (Tel)
                                               713-622-0555 (Fax)

DPM:bm

cc:    Via Email: Mark W. Collmer
       Via Email: Wes Griggs
       Via Email: Conrad Bruce Guthrie